Plaintiffs spoliated evidence central to their claim that renovations on their apartment, designed by Mojo-Stumer and to be performed by defendant Viscuso’s general contracting firm (Vista), were not complete when they invited a new contractor to perform substantial additional work without first permitting defendants to verify the need for such additions, warranting a sanction (see 430 Park Ave. Co. v Bank of Montreal, 9 AD3d 320 [2004]). However, because defendants had extensive personal knowledge of the status of the job, and indeed had repeatedly certified completion of various stages of the work, they were still able to offer a meaningful defense (id.; see also Kirschen v Marino, 16 AD3d 555 [2005]). As such, the appropriate sanction was preclusion of plaintiffs’ witness as an expert, but not as a fact witness.
The counterclaim for wrongful termination should have been dismissed in light of the individual defendants’ convictions for bribery and tax evasion in connection with this renovation contract (see Black v MTV Networks, 172 AD2d 8 [1991], lv dismissed 79 NY2d 915 [1992], Iv denied sub nom. Black v Viacom Intl., 80 NY2d 757 [1992]).
The court appropriately granted defendants’ motion to treat discovery in this matter as confidential, which is standard in commercial cases (see Mann v Cooper Tire Co., 56 AD3d 363, 365 [2008]). Concur—Tom, J.P., Andrias, McGuire and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 30939(U).]